Exhibit 10.1

AGREEMENT FOR PURCHASE AND SALE OF SERVICING

BY AND BETWEEN

NETBANK

SELLER

AND

EVERBANK

PURCHASER

 

DATED

AS OF

JUNE 15, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.

DEFINITIONS

 

3

 

 

 

 

2.

SALE AND TRANSFER OF SERVICING

 

7

 

2.1

Sale

 

7

 

2.2

Investor Approval

 

7

 

2.3

Transfer Documents

 

7

 

 

 

 

 

3.

CONSIDERATION

 

8

 

3.1

Purchase Price

 

8

 

3.2

Accounts Receivable

 

8

 

3.3

Payment of the Purchase Price; Holdback

 

8

 

 

 

 

 

4.

COVENANTS OF PURCHASER

 

9

 

 

 

 

5.

COVENANTS OF SELLER

 

10

 

 

 

 

6.

POST CLOSING REQUIREMENTS

 

12

 

 

 

 

7.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

13

 

7.1

Due Incorporation and Good Standing

 

13

 

7.2

Authority and Capacity

 

13

 

7.3

Effective Agreement

 

13

 

7.4

No Conflict

 

13

 

7.5

Approvals and Compliance

 

13

 

7.6

Filing of Reports

 

14

 

7.7

Related Escrow Accounts

 

14

 

7.8

Accounts Receivable

 

14

 

7.9

The Mortgage Loans

 

14

 

7.10

Insurance

 

17

 

7.11

Litigation

 

17

 

7.12

No Accrued Liabilities

 

17

 

7.13

Offering Information

 

17

 

7.14

Facts and Omissions

 

17

 

7.15

No Cooperative Loans

 

17

 

7.16

No Recourse Loans

 

18

 

7.17

Restricted Mortgage Loans

 

18

 

 

 

 

 

8.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

18

 

8.1

Due Incorporation and Good Standing

 

18

 

8.2

Authority and Capacity

 

18

 

8.3

Enforceability

 

18

 

8.4

Effective Agreement

 

18

 

8.5

Statements Made

 

18

 

8.6

Investor Good Standing

 

18

 

8.7

Litigation; Compliance with Laws

 

19

 

 

 

 

 

9.

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

19

 

9.1

Correctness of Representations and Warranties

 

19

 

9.2

Compliance with Conditions

 

19

 

9.3

Corporate Resolution

 

19

 

i


--------------------------------------------------------------------------------


 

9.4

Fannie Mae Waiver of Representations and Warranties

 

19

 

 

 

 

 

10.

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

19

 

10.1

Correctness of Representations and Warranties

 

19

 

10.2

Compliance with Conditions

 

20

 

 

 

 

 

11.

SCHEDULE OF SERVICING

 

20

 

 

 

 

12.

INDEMNIFICATION OF PURCHASER AND SELLER

 

20

 

 

 

 

 

12.1

Indemnification of Purchaser

 

20

 

12.2

Indemnification of Seller

 

21

 

 

 

 

 

13.

MISCELLANEOUS

 

22

 

13.1

Notification of Transfer

 

22

 

13.2

Supplementary Information

 

22

 

13.3

Further Assurances

 

22

 

13.4

Access to Information

 

22

 

13.5

Broker’s Fees

 

22

 

13.6

Survival of Covenants, Agreements, Representations and Warranties

 

23

 

13.7

Form of Payment to be Made

 

23

 

13.8

Notices

 

23

 

13.9

Waivers

 

24

 

13.10

Entire Agreement

 

24

 

13.11

Binding Effect

 

24

 

13.12

Headings

 

24

 

13.13

Applicable Laws

 

24

 

13.14

Transfer Instructions

 

25

 

13.15

Severability

 

25

 

13.16

Written Agreement

 

25

 

13.17

Default by Seller

 

25

 

13.18

Default by Purchaser

 

25

 

13.19

Dispute Resolution.

 

25

 

13.20

Wire Instructions

 

26

 

13.21

Counterparts Execution

 

26

 

 

 

 

 

APPENDIX I - MORTGAGE LOANS

 

28

APPENDIX II - ASSIGNMENT OF MORTGAGE LOANS

 

29

APPENDIX III - TRANSFER OF SERVICING

 

30

APPENDIX IV - TRANSFER INSTRUCTIONS

 

31

APPENDIX V - RESTRICTED MORTGAGE LOANS

 

 

 

ii


--------------------------------------------------------------------------------


AGREEMENT FOR PURCHASE AND SALE

OF SERVICING

THIS AGREEMENT FOR PURCHASE AND SALE OF SERVICING (the “Agreement”) is dated as
of the 15th day of June, 2007, between EVERBANK, a federal savings association
(“Purchaser”), whose address is 8100 Nations Way, Jacksonville, Florida 32256,
and NETBANK, a federal savings association (“Seller”), whose mailing address is
9710 Two Notch Road, Columbia, South Carolina 29223.  All defined terms utilized
herein shall have the meaning assigned thereto in the Definitions below.

R E C I T A L S:

WHEREAS, Seller is the owner of the Servicing for the Mortgage Loans; and

WHEREAS, Seller desires to sell, transfer and assign to Purchaser all of its
right, title and interest in and to the Servicing for the Mortgage Loans and
Purchaser desires to acquire and assume all right, title and interest in and to
the Servicing from Seller; and

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions, and upon the terms and subject to the conditions set forth herein,
the parties hereto agree as follows:

1.                                       DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings when used herein.  The terms defined herein include the plural as well
as the singular and the singular as well as the plural.

“Accounts Receivable”.  Amounts due Seller by virtue of documented advances made
prior to the Sale and Transfer Date in connection with the Servicing of the
Mortgage Loans in accordance with Investor Guidelines or FHA/VA regulations, as
applicable and which are deemed recoverable by Purchaser in accordance with this
Agreement.

“Affiliate”.  With respect to any specified Person, any other Person that
directly, or indirectly through on or more intermediaries, controls, is
controlled by, or is under common control with the specified Person.  For
purposes of this definition, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting stock, by
contract or otherwise.

“Agreement”.  This Agreement and all attachments hereto, as the same may from
time to time be amended or supplemented by one or more instruments executed by
Seller and Purchaser.

“Ancillary Income”.  Late Mortgagor payment charges, charges for dishonored
checks (NSF Fees), pay-off fees, assumption fees, commissions and administrative
fees on insurance and similar fees and charges collected from or assessed
against the Mortgagor.

3


--------------------------------------------------------------------------------


“Applicable Requirements”. As of the time of reference, with respect to the
Mortgage Loans and the Servicing, all of the following: (i) all contractual
obligations of Seller and any prior originator or servicers, including without
limitation those contractual obligations contained herein or in the Mortgage
Loan documents for which Seller or the servicer is responsible or at any time
was responsible; (ii) all applicable federal, state and local legal and
regulatory requirements (including statutes, rules, regulations and ordinances)
binding upon Seller and/or the servicer or any prior servicer; (iii) all other
applicable requirements and guidelines of each governmental agency, board,
commission, instrumentality and other governmental body or office having
jurisdiction over the Mortgage Loans; (iv) all other applicable judicial and
administrative judgments, orders, stipulations, awards, writs and injunctions;
and (v) the reasonable and customary mortgage servicing practices of prudent
mortgage lending institutions which service mortgage loans of the same type as
the Mortgage Loans in the jurisdiction in which the related mortgaged properties
are located.

“Bankruptcy”.  The Mortgagor under a Mortgage Loan has sought protection under
or is subject to continuing proceedings under the bankruptcy or insolvency laws
of the United States or any other similar laws of general application for the
relief of debtors.

 “Business Day”.  Any day other than (i) a Saturday or Sunday, or (ii) a day on
which national banking institutions are authorized or obligated by law or
executive order to be closed.

“Buy-Down Funds”.  The remaining amount of funds collected at the closing of a
Mortgage Loan to cover a portion of the mortgage payment for a stated term and
which are held by or on behalf of Seller.

“Closing Documents”.  This Agreement, the Assignment of the Servicing of the
Mortgage Loans attached hereto as Appendix II and the Transfer of Servicing
attached hereto as Appendix III.

“Excluded Mortgage Loans”.  A Mortgage Loan for which a foreclosure sale has
occurred.

“Fannie Mae”.  Federal National Mortgage Association.

 “FHA”.  Federal Housing Administration.

“Foreclosure”.  A Mortgage Loan where payment has been accelerated and the
Mortgage Loan has been referred to an attorney for collection and enforcement
proceedings or is in the process of liquidation after the foreclosure sale.

“Freddie Mac”.  Federal Home Loan Mortgage Corporation.

“Holdback”.  Ten percent (10%) of the Purchase Price, less any sums deducted
therefrom pursuant to this Agreement.

“Insurer”.  Any insurer under any applicable hazard insurance policy, any
federal flood insurance policy, or any title insurance policy.

“Investor”.  The beneficial owner of the Mortgage Loans which shall include
Fannie Mae and Freddie Mac and  more particularly described in the Mortgage Loan
Schedule.

4


--------------------------------------------------------------------------------


“Investor Approval”.  The written acknowledgment provided by an Investor to
Purchaser unconditionally approving the purchase and sale of the Servicing.

“Investor Guidelines”.  Rules and regulations set forth by each Investor, as
outlined in their respective Selling and Servicing Guides or other published or
written rules and regulations, and as amended from time to time, including
project guidelines, setting forth the manner in which Mortgage Loans shall be
originated, underwritten, sold or serviced, excluding any special commitments.

“Litigation”.  A legal action in foreclosure of a Mortgage Loan, or for a
deficiency thereunder, in which the sale of the mortgaged property in
foreclosure (whether by action, power of sale, or otherwise) has been delayed by
reason of the defense of such action by the Mortgagor, or any other action
commenced or pending in court which involves the Mortgage Loan (excluding class
actions), and which action materially and adversely, in Purchaser’s reasonable
opinion, affects the Mortgagor’s obligation to make payments under the Mortgage
Loan or the enforceability or priority of the Mortgage or results in a material
increase in the cost to service the Mortgage Loan.

“MERS”.  Mortgage Electronic Registration System®.

“MERS Loan”.  Each Mortgage registered on the MERS® System and for which MERS is
listed as the record mortgagee or beneficiary on the related Mortgage or
assignment thereof.

“MERS® System”.  The system of electronically recording transfers of mortgages
maintained by MERS.

“Mortgage”.   A security instrument, including without limitation a mortgage or
deed of trust, creating a first lien on real property securing the payment of a
Mortgage Note.

“Mortgage File”.  The file containing the photostatic and/or imaged copies of
Mortgage Loan Documents with respect to a Mortgage Loan, as well as the credit
and closing packages, disclosures, custodial documents, and all other files,
books, records and documents, all as called for pursuant to the Transfer
Instructions at Appendix IV to this Agreement and which are required in
accordance with Investor Guidelines.  All imaged files and/or documents shall be
in a format reasonably acceptable to Purchaser.

“Mortgage Loan”. Any loan, evidenced by a Mortgage Note and secured by a
Mortgage, described in the Mortgage Loan Schedule and thereby subject to this
Agreement.

“Mortgage Loan Documents”.  The original collateral documents as specified in
Section II.B.1 in the Transfer Instructions.

“Mortgage Loan Schedule”.  The schedule of Mortgage Loans attached hereto as
Appendix I, which has been prepared as of the close of business on June 29,
2007.

“Mortgage Note”.  The evidence of indebtedness from a Mortgagor to a lender
which is secured by a Mortgage.

“Mortgagor”.  The obligor on a Mortgage Note.

5


--------------------------------------------------------------------------------


“Ninety (90) Days Delinquent”. With respect to a Mortgage Loan, when three (3)
regularly scheduled monthly Mortgage Loan payments are due and unpaid.  By way
of example:  A Mortgage Loan due and unpaid for the April 2007 payment as of the
Sale and Transfer Date

“Offering Information”.            The information, data, tapes and statements
provided to Purchaser by Seller or Broker in the preparation of Purchaser’s bid
with respect to the Servicing.

 “Person”.  Any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

“Pools”.  One or more Mortgage Loans that have been aggregated pursuant to the
requirements of the applicable Investor and have been pledged to secure or
support payments on specific securities.

“Purchase Price”.  The amount paid by Purchaser to Seller for the Servicing of
the Mortgage Loans, as provided in Paragraph 3 hereof, and as subsequently
adjusted pursuant to this Agreement.

“Purchaser’s Indemnified Matters”.  As defined in subparagraph 12.2 of this
Agreement.

“Recorded Assignments”.  All assignments of the Mortgage Loans,  notices of
transfer or equivalent instruments in recordable form sufficient under Investor
Guidelines and the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the transfer of the Mortgage Loan to the
Purchaser, or if the related Mortgage has been recorded in the name of MERS,
such actions as are necessary to cause the Purchaser as the owner of the related
Servicing of the Mortgage Loan on the records of MERS for purposes of the MERS®
System.

“Recourse Obligation”.  Any obligation with respect to any Mortgage Loan in any
master commitment or pool purchase contract, whether described as a limited or
full repurchase requirement, limited or full recourse, credit support
reimbursement or other obligation, indemnification, loss sharing arrangement or
otherwise which would subject the servicer of such Mortgage Loan to losses on
the liquidation of such Mortgage Loan or which would entitle the Investor to
demand the repurchase of a Mortgage Loan for any reason except for standard
repurchase requirements in accordance with Investor Guidelines as a result of
origination errors and/or servicing errors occurring prior to the Sale and
Transfer Date.  The fact that any of the Mortgage Loans may have been classified
by an Investor as “non-recourse” because of the existence of any pool insurance
policy shall not, for purposes of this Agreement, remove any such Mortgage Loan
from the definition of Recourse Obligation.

“Related Escrow Accounts”.  Segregated trust accounts maintained by Seller in
accordance with Investor Guidelines and established to hold funds for principal
and interest, taxes and insurance in escrow pursuant to the terms of the
Mortgage Loans.

“Sale and Transfer Date”.  The date on which the ownership of the Servicing and
other assets specified herein are transferred to Purchaser and date on which
Purchaser assumes the obligations for Servicing the Mortgage Loans in accordance
with Investor Approvals, which shall be the open of business on July 2, 2007,
unless extended in writing by Seller and Purchaser.

“Seller’s Indemnified Matters”.  As defined in subparagraph 12.1.

6


--------------------------------------------------------------------------------


“Servicing”.  With respect to the Mortgage Loans (a) the management of
operational functions related to servicing each Mortgage Loan including without
limitation (i) the collection and disbursement of funds being held in escrow to
pay taxes, insurance and other items as they become due, (ii) the collection and
remittance of principal and interest payments in accordance with Investor
Guidelines, and (iii) the resolution of defaulted loans in accordance with
Investor Guidelines, (b) the right to all service fees, Ancillary Income, the
value of Related Escrow Accounts, the right to solicit the Mortgagors for other
services and all other customary rights related to servicing the Mortgage Loans,
and (c) the title to all Mortgage Files and other related records.

 “Tax Identification Number”.  The number used by the Internal Revenue Service
to identify a taxpayer for income tax reporting purposes.

“Third Party Originated Loans”.  Mortgage Loans originated by a lender other
than Seller.

 “Transfer Instructions”.  The Transfer Instructions attached hereto as Appendix
IV.

“Transferred Assets”.  Collectively, the Servicing, Accounts Receivable,
Mortgage Files and Buy-Down Funds.

“VA”.  Veteran’s Administration, or any successor thereto.

2.                                       SALE AND TRANSFER OF SERVICING.

2.1                                 Sale.

Subject to, and upon the terms and conditions of this Agreement, Seller shall,
on the Sale and Transfer Date, sell, convey, transfer, assign and deliver to
Purchaser and Purchaser shall purchase, assume and accept all right, title and
interest of Seller, as of the Sale and Transfer Date, in and to the Transferred
Assets.

Purchaser will assume only those contractual duties, obligations and liabilities
of Seller which prospectively and directly relate to Purchaser’s acquisition,
ownership and performance of the Servicing, and Purchaser will not assume or
otherwise be responsible for, in any way whatsoever, any other duties,
obligations and liabilities of, or claims against, Seller or its shareholders
(or any of their respective, agents, officers, directors, trustee, or
Affiliates), with respect to the Servicing or otherwise.

2.2                                 Investor Approval.  The purchase and sale of
the Servicing are subject to Investor Approval.  If Seller fails, for whatever
reason, to obtain written approval from any Investor by no later than the
Business Day prior to the Sale and Transfer Date, Purchaser shall have the
option to terminate this Agreement.

2.3                                 Transfer Documents.  On the Sale and
Transfer Date, Seller shall execute and deliver to Purchaser (a) the Assignment
of Servicing of the Mortgage Loans attached hereto and made a part hereof as
Appendix II and (b) the Transfer of Servicing attached hereto and made a part
hereof as Appendix III.  Prior to the Sale and Transfer Date, Purchaser and
Seller shall execute and deliver any documents required by the Investors in
connection with the transfer of the Transferred Assets hereunder, in form and
substance reasonably satisfactory to Purchaser and Seller, and shall execute and
deliver such other instruments or documents as Purchaser and Seller shall
reasonably determine are necessary to consummate the transactions contemplated
hereby.

7


--------------------------------------------------------------------------------


3.                                       CONSIDERATION.

3.1                                 Purchase Price.  In full consideration for
the sale of the Transferred Assets and upon the terms and conditions of this
Agreement, Purchaser shall pay to Seller (in accordance with subparagraph 3.3),
an amount equal to the following:

(a)                                  As to Mortgage Loans which are not (i)
Restricted Mortgage Loans or (ii) Excluded Mortgage Loans, the aggregate
outstanding principal balance of such Mortgage Loans as of the Sale and Transfer
Date, multiplied by0.882% (0.00882). All of the above determinations shall be
made based upon the status of each Mortgage Loan on the Sale and Transfer Date.

(b)                                 As to Restricted Mortgage Loans which are
not Excluded Mortgage Loans, the aggregate outstanding principal balance of such
Restricted Mortgage Loans, as of the close of business on the Sale and Transfer
Date, multiplied by0.732% (0.00732). All of the above determinations shall be
made based upon the status of each Restricted Mortgage Loan on the Sale and
Transfer Date.

(c)                                  The Purchase Price due and payable under
this Agreement shall be reduced by an amount equal to $300.00 for each Excluded
Mortgage Loan.

3.2                                 Accounts Receivable.  Within five (5)
Business Days after Purchaser receives documentation which is reasonably
satisfactory to it as to Accounts Receivable on the Mortgage Loans transferred
to Purchaser, Purchaser shall pay such documented amount to Seller.  Accounts
Receivable which are not considered by Purchaser to be recoverable (by way of
example, Accounts Receivable considered to be unrecoverable shall include
property inspections, default related advances on Mortgage Loans Ninety (90)
Days Delinquent or less, advances on Mortgage Loans past Foreclosure sale,
advances without proper supporting documentation or any advance  not in
accordance with Investor Guidelines), will be reimbursed on a monthly basis only
if and when recovered by Purchaser and shall be pursued by Purchaser with the
same diligence and standard of care that it would use if it were pursuing for
its own account.

3.3                                 Payment of the Purchase Price; Holdback.

Subject to the conditions precedent set forth in Paragraph 9 of this Agreement,
the Purchase Price shall be due and payable as follows:

(a)                                  Within four (4) Business Days after the
Sale and Transfer Date, Purchaser shall pay to Seller a sum equal to ninety
percent (90%) of the Purchase Price.

(b)                                 The balance of the Purchase Price, which is
represented by the Holdback, shall be paid as herein provided; (i) fifty percent
(50%) of the Holdback shall be paid to Seller upon Seller’s completion in all
material respects of the delivery requirements set forth in the Transfer
Instructions and Purchaser’s receipt of seventy-five percent (75%) of the
Recorded Assignments, (ii) the remaining balance of the Holdback, less
$300,000.00, will be paid to Seller upon Purchaser’s receipt of ninety-five
percent (95%) of the Recorded Assignments, and (iii) the balance of the Holdback
will be paid to Seller upon Seller’s completion of all delivery requirements set
forth in this Agreement.  Notwithstanding the foregoing, Purchaser may elect to
withhold such portion of the Holdback as Purchaser determines, in good faith, is
equivalent to the out-of-pocket damages and expenses it expects to sustain if
any of Seller’s representations and warranties are found to be untrue in any
material respect or if Seller has otherwise materially defaulted under this
Agreement and Seller has been placed on written notice of such misrepresentation
or default, and as of the date such

8


--------------------------------------------------------------------------------


payment of the Holdback is due, such default or defaults have not been cured to
the reasonable satisfaction of Purchaser. Provided, however, Purchaser shall
fund the Holdback or such portion thereof as is due to Seller at such time as
the misrepresentations or defaults have been cured.

(c)                                  Any amounts owed to Purchaser by Seller due
to Buy-Down Funds or Related Escrow Accounts shall be transferred to Purchaser
by Seller by wire transfer of federal funds within three (3) Business Days after
the Sale and Transfer Date, based upon the certification of Seller to Purchaser
as provided in paragraph 11 herein.

(d)                                 If, within six (6) months after the Sale and
Transfer Date, the outstanding principal balance of any of the Mortgage Loans is
found to be in error, or if for any reason the Purchase Price or such other
amounts is found to be in error, the party benefiting from the error shall pay
an amount sufficient to correct and reconcile the Purchase Price or such other
amounts and shall provide a reconciliation statement and other such
documentation to reasonably satisfy the other party concerning the accuracy of
such reconciliation.  Such amounts shall be paid by the proper party within ten
(10) Business Days from receipt of satisfactory written verification of amounts
due.

4.                                       COVENANTS OF PURCHASER.  Purchaser
covenants and agrees with Seller as follows:

(a)                                  Performance of Obligations.  Purchaser
shall, subject to the terms and conditions of this Agreement, pay, perform and
discharge or cause to be paid, performed, and discharged all of the obligations
relating to the Servicing and Related Escrow Accounts assigned to Purchaser from
and after the Sale and Transfer Date. Purchaser further agrees to accept and
assume such obligations relating to the Servicing and the Mortgage Loans as
shall be required by the Investors and as provided in the agreements and
documents executed by the parties pursuant to subparagraph 2.3 of this
Agreement.

(b)                                 Non Solicitation.  Purchaser acknowledges
that (i) certain of the Mortgage Loans identified on Appendix V hereto (the
“Restricted Mortgage Loans”) are subject to a separate agreement by and between
Seller and ICBA Mortgage Corporation (“ICBA”) and (ii) as a condition to Seller
obtaining the consent of ICBA to the sale contemplated under this Agreement,
Purchaser or any of its affiliates, except as set forth below, shall not (a)
transfer or sell the Servicing of the Restricted Mortgage Loans unless required
by law, or an order, decree, ruling, directive or instruction of any
governmental, regulatory, accounting, tax or licensing agency, body or authority
or without the consent of ICBA which shall not be unreasonably withheld , (b)
solicit Mortgagors of Restricted Mortgage Loans for any purposes, including, but
not limited to, for financial services, insurance coverage or prepayment of
Restricted Mortgage Loans, on a targeted basis.  Without the prior written
consent of ICBA, Purchaser shall not sell or distribute any customer list
incorporating the names of Mortgagors of Restricted Mortgage Loans and shall not
itself use any such list to solicit or promote, or to allow any other person on
behalf of Purchaser to solicit or promote, the sale of any services or products
to any such Mortgagor. The foregoing restrictions shall not apply to: (i) any
advertising or marketing campaign by or on behalf of the Purchaser offering
financial services, including mortgages or insurance-related products and
services, directed to its own customer base or the general public or any segment
thereof provided such segment does not target the Mortgagors of Restricted
Mortgage Loans; (ii) a solicitation for financial services to any such Mortgagor
with whom Purchaser has a customer relationship unrelated to the Restricted
Mortgage Loan; provided that such solicitation is part of a solicitation program
not directed primarily to such Mortgagors; (iii) any activities directly related
to the servicing of the Restricted Mortgage Loans, including ACH and other
electronic payment services for the payment of the Restricted Mortgage Loans;
and (iv) responding to an inquiry from any such Mortgagor relating to a
refinance or a request for information pertaining to a mortgage loan product.

9


--------------------------------------------------------------------------------


5.                                       COVENANTS OF SELLER.  Seller covenants
and agrees with Purchaser as follows:

(a)                                  Remaining Obligations.  Seller shall pay,
perform or discharge all of its liabilities and obligations accruing before the
Sale and Transfer Date relating to the Servicing, the Related Escrow Accounts
and the Mortgage Loans, to the extent the same are unpaid or unfulfilled on the
Sale and Transfer Date and except as expressly assumed by Purchaser pursuant to
the terms hereof.

(b)                                 Servicing Income.  All monies received by
Seller after the Sale and Transfer Date relating to the Mortgage Loans and the
Accounts Receivable shall be promptly turned over to Purchaser and all servicing
fees and Ancillary Income accruing after the Sale and Transfer Date with respect
to the Servicing shall inure to the benefit of Purchaser.

(c)                                  Correction of Material Errors.  Seller
shall, at the request of Purchaser, make a good faith effort and diligently
pursue the correction of any material errors or deficiencies in any of the
Mortgage Loans or related loan documentation, which errors or deficiencies
existed as of the Sale and Transfer Date.  For purposes of this provision,
“material” shall refer to errors or deficiencies which are required to be
corrected by the Investors.  Purchaser shall reasonably cooperate in good faith
with Seller in connection with any such effort.

(d)                                 Assignment and Transfer.  Unless previously
recorded in the Investor’s name or MERS, as evidenced of record in the Mortgage
File, Seller shall, at its expense, cause to be prepared, executed, and, where
applicable, record all documents necessary to legally transfer and assign all
right, title and interest in and to the Servicing of the Mortgage Loans from
Seller to MERS including, without limitation, the Mortgage Note endorsements and
the Recorded Assignments.  Seller shall provide a special purpose resolution
authorizing those officers of Purchaser to sign such documents on Seller’s
behalf.  Seller shall be responsible for obtaining and shall pay the cost of
securing the approval of the Investors, including payment of any investor fees,
sub-servicer fees or transfer fees due.  In addition, Seller shall pay any costs
related to (i) obtaining the release of the Mortgage Loan Documents from the
Seller’s custodian of the Mortgage Loans, (ii) the cost of shipping the Mortgage
File and related Mortgage Loan documentation to Purchaser or a custodian
designated by Purchaser, and (iii) obtaining and delivering complete master file
tape information and any other electronically stored information.

(e)                                  Tax Payments.  Provided the tax bill has
been released by the taxing authority prior to the Sale and Transfer Date,
Seller shall pay to Purchaser any penalty charges or the amount of any discounts
lost as a result of a failure to pay tax bills which are due and payable on or
before the Sale and Transfer Date or thirty (30) days subsequent thereto, which
are subsequently incurred by Purchaser.

(f)                                    Defects. If any Mortgage Loan, including
the Related Escrow Account for such Mortgage Loan, is found defective or
deficient in accordance with Investor Guidelines or such defect or deficiency
limits the Purchaser’s ability to properly service the Mortgage Loan, other than
a servicing error by Purchaser after the Sale and Transfer Date, Seller shall
upon written notification by Purchaser (i) correct or cure the defect to the
reasonable satisfaction of Purchaser and/or Investor within thirty (30) days or
such time period allowed by the Investors, or if such defect cannot be cured
within such time period, and (ii) hold harmless and indemnify Purchaser from any
and all claims, demands, liabilities or actual out-of-pocket losses incidental
thereto including reasonable attorney’s fees and costs.

10


--------------------------------------------------------------------------------


(g)                                 Casualty Loss.  Seller shall be liable for
any actual out-of-pocket loss incurred by Purchaser as the result of a casualty
loss to any property subject to a Mortgage Loan where the loss occurs either
prior to or on the Sale and Transfer Date for such Mortgage Loan, if such loss
is the direct result of the expiration of any such insurance policies prior to
the Sale and Transfer Date or is due to the insufficiency (in accordance with
Investor Guidelines) of any such insurance coverage.  Further, if any insurance
coverage is insufficient in accordance with Investor Guidelines, Seller warrants
to Purchaser that the costs incurred for providing such insurance are secured by
the Mortgage Loan and payable by the Mortgagor under the Mortgage Loan.  In the
event there is no evidence of insurance coverage on any Mortgage Loan as of the
Sale and Transfer Date for such Mortgage Loan, Seller shall provide such
evidence within five (5) days of written request by Purchaser or shall be
responsible for the cost of Purchaser’s obtaining the necessary insurance
coverage to the extent such costs are not otherwise due, collectible, and
payable by the Mortgagor under the Mortgage Loan.

(h)                                 No Solicitation or Refinancing. After the
Sale and Transfer Date, neither Seller nor any Affiliate, parent, subsidiary,
sub-servicer, or agent of Seller (the “Related Parties”) shall, during the
remaining term of any of the Mortgage Loans, (a) use information derived from
the origination, sale, or servicing of the Mortgage Loans to refinance any
Mortgage Loan, or (b) solicit in any manner any of the Mortgagors of the
Mortgage Loans for the purpose of refinancing or the sale of any other
products.  For purposes of this subparagraph, advertising directed to (i) the
general public, and (ii) mailings to parties whose names were obtained through
commercially available mailing lists shall not be deemed to be a prohibited
solicitation.  Seller shall not direct any promotion or creations of a mass
mailing list nor shall Seller use a mass mailing list prepared where such
mailing list is structured to target Mortgagors of the Mortgage Loans.

In the event Seller or the Related Parties violate the above covenant, Seller
shall, upon demand by Purchaser, pay to Purchaser a sum equal to the Purchase
Price paid by Purchaser for the Servicing of each Mortgage Loan which Seller or
Related Parties has refinanced for a period of time three (3) months before the
violation and three (3) months after the violation.  Provided that such
violation is within three (3) months of the Sale and Transfer Date, Purchaser
shall receive a full six (6) months protection from the Seller as to any
violation.

(i)                                     Investor Reports/Remittances.  Seller
has filed, on a timely basis, all reports and remittances required by Investor
Guidelines.  As of the Sale and Transfer Date, Seller will be in compliance with
all applicable federal, state and municipal laws, regulations and ordinances
affecting the Servicing of the Mortgage Loans. Seller shall report the interest
payments of the Mortgagors under the Mortgage Loans and other related payments
and disbursements made during the period prior to the Sale and Transfer Date,
during which period Seller serviced or sub-serviced the Mortgage Loans.  Seller
shall be responsible for providing Purchaser with accurate Tax Identification
Numbers on all of the Mortgagors of the Mortgage Loans.

(j)                                     Investor Approval.  The sale and
assignment of Servicing under this Agreement is subject to the consent and
approval of the Investors.  Seller agrees to (i) pay all costs and fees relating
to obtaining such approval, and (ii) use due diligence to obtain such approval. 
Purchaser will assist Seller and complete any documentation and supply any
information reasonably required in order to obtain the approval of the
Investors.  If the unconditional consent of an Investor is not timely received
or within such later date as Purchaser may approve in writing, or if such
consent is given only upon terms which are not reasonably acceptable to
Purchaser, then Purchaser may elect to terminate this Agreement, or to exclude
the Mortgage Loans for which Investor Approval was not obtained with a
commensurate reduction in the Purchase Price.  In the event Purchaser elects to
terminate this Agreement as provided above, Purchaser will provide written
notice to Seller.  Within three (3) Business Days after notice of termination is
given by Purchaser, Seller shall

11


--------------------------------------------------------------------------------


repurchase the Servicing from Purchaser and shall immediately pay to Purchaser
the Purchase Price which Purchaser has paid to Seller together with any
unreimbursed advances incurred by Purchaser.  In the event Investor consent is
not granted due to the acts, errors or omissions of a party hereto, then such
party shall reimburse the party not at fault for its unreimbursed costs and
expenses associated with this Agreement, including its reasonable attorney’s
fees and costs.

(k)                                  Optional Insurance Premiums.  If, at any
time after the Sale and Transfer Date, Purchaser determines that Seller received
unearned optional insurance premiums from any Mortgagor, Seller shall, upon
written demand from Purchaser reimburse Purchaser therefor within ten (10) days
after Purchaser’s written request for such reimbursement.

(l)                                     Tax and Flood Reporting Service.  Seller
shall, at its expense, provide Purchaser with transferable full service lifetime
tax and flood servicing contracts with First American Real Estate Tax Service on
all Mortgage Loans.  Seller shall pay all costs, if any, associated with
transferring such contracts to Purchaser.

(m)                               Master Commitments.  Seller shall make
available to Purchaser, upon request, copies of all commitments under which the
Mortgage Loans were sold to the Investors.

(n)                                 ARM Adjustments.  Seller shall audit all
Mortgage Loans prior to the Sale and Transfer Date and shall make all
appropriate rate and payment adjustments to each Mortgage Note prior to the Sale
and Transfer Date.

(o)                                 Custodial Account Adjustments.  On or before
the Sale and Transfer Date, Seller shall correct and fund all cash and
collateral deficiencies with respect to the custodial accounts as required by
Investor Guidelines.

(p)                                 Mortgage Loans in Litigation.  On or before
ten (10) Business Days prior to the Sale and Transfer Date, Seller shall
disclose to Purchaser, in writing, all Litigation relating to any Mortgage Loan.

6.                                       POST CLOSING REQUIREMENTS.  Seller
agrees to complete the following subsequent to the Sale and Transfer Date:

(a)                                  Assignments.  As provided for in
subparagraph 5(d), Seller shall be responsible for preparing and delivering all
documents necessary to legally transfer and assign all right, title and interest
in and to the Servicing of the Mortgage Loans, including the Recorded
Assignments.  With respect to any Mortgage Loan that is not a MERS Loan, Seller
shall send the Recorded Assignments for recording within ten (10) Business Days
after the Sale and Transfer Date. Seller shall diligently pursue obtaining the
Recorded Assignments and shall deliver same to Purchaser immediately upon
receipt.

(b)                                 Documentation.  Seller shall diligently
pursue obtaining all documentation required for the due transfer of the
Servicing to Purchaser and for delivering such documentation to Purchaser within
the prescribed time limits set forth in the Investor Guidelines.

(c)                                  Delivery.  Seller shall deliver, or cause
to be delivered to Purchaser within two (2) days after the Sale and Transfer
Date, all Mortgage Files.

12


--------------------------------------------------------------------------------


7.                                       REPRESENTATIONS AND WARRANTIES OF
SELLER.

The representations and warranties of Seller contained in this Agreement shall
continue and survive the purchase of the Servicing and the delivery and
assignment to Purchaser of such Servicing and shall inure to the benefit of
Purchaser, its successors and assigns.  Purchaser is purchasing, and any
subsequent transferee or assignee will assume or purchase, the Servicing in
reliance on the truth and accuracy of each such representation or warranty.  In
addition to representations and warranties made elsewhere in this Agreement,
Seller represents and warrants to Purchaser, as of the Sale and Transfer Date,
as follows:

7.1                                 Due Incorporation and Good Standing.  Seller
is a federally chartered savings association, validly existing and in good
standing under the laws of the United States.  Seller has in full force and
effect (without notice of possible suspension, revocation or impairment) all
required qualifications, permits, approvals, licenses, and registrations (or is
exempt from same) to conduct all activities in all states in which its
activities with respect to the Mortgage Loans or the Servicing require it to be
qualified or licensed.

7.2                                 Authority and Capacity.  Seller has all
requisite corporate power, authority and capacity to execute and deliver this
Agreement and to perform all of its obligations hereunder.  Seller does not
believe, nor does it have any cause or reason to believe, that it cannot perform
each and every covenant contained in this Agreement.

7.3                                 Effective Agreement.  The execution,
delivery and performance of this Agreement by Seller and consummation of the
transactions contemplated hereby and thereby have been or will be duly and
validly authorized by all necessary corporate, shareholder or other action. 
This Agreement has been duly and validly executed and delivered by Seller, and
this Agreement is a valid and legally binding agreement of Seller enforceable
against Seller in accordance with its respective terms, subject to applicable
insolvency, bankruptcy, reorganization, moratorium, or similar laws and
principles of equity.  Any requisite consents or approvals of third parties
(including the Investors and any other applicable regulatory authorities) to the
execution and delivery of this Agreement or the performance of the transactions
contemplated hereby by Seller have been or will be obtained prior to the Sale
and Transfer Date or such other earlier date as expressly provided herein.

7.4                                 No Conflict.  Neither the execution and
delivery of this Agreement nor the consummation of the transaction contemplated
hereby, nor compliance with its respective terms and conditions, shall (a)
violate, conflict with, result in a material breach of, constitute a default
under any of the terms, conditions or provisions of the Articles of
Incorporation or By-Laws or any similar corporate or organizational documents of
Seller, or other agreement or instrument to which Seller is now a party or by
which Seller is bound, or of any law, ordinance, rule or regulation of any
governmental authority applicable to Seller, or of any order, judgment or decree
of any court or governmental authority applicable to Seller, or (b) result in
the creation or imposition of any lien, charge or encumbrance of any nature
upon, the Servicing or any of the Mortgage Loans or the properties or assets of
Seller.

7.5                                 Approvals and Compliance.  Seller is
approved and in good standing with the Investors.  Seller is not in default with
respect to Seller’s obligations under Investor Guidelines, and Seller is in
compliance in all material respects with all applicable laws, regulations, rules
and requirements (including, without limitation, the rules, regulations and
requirements of the Investors, to the extent applicable) relating to the
Servicing.

13


--------------------------------------------------------------------------------


7.6                                 Filing of Reports.  Seller has filed all
reports required by the Investors with respect to the Mortgage Loans and the
Servicing, and Seller has complied in all material respects with federal, state
and municipal laws, regulations and ordinances affecting the Mortgage Loans and
the Servicing.  Seller has filed all IRS Forms, as appropriate, which are
required to be filed with respect to the Servicing.

7.7                                 Related Escrow Accounts.  All Related Escrow
Accounts required to be maintained by Seller have been established and
continuously maintained in accordance with Applicable Requirements. Except as to
payments which are past due under the Mortgage Loans, all Related Escrow Account
balances required by the Mortgage Loans and paid to Seller for the account of
the Mortgagors under the Mortgage Loans are on deposit in the appropriate
Related Escrow Accounts.  Within the last twelve (12) months, Seller has
analyzed the payments required to be deposited into the Related Escrow Account
and adjusted the payment thereto in order to eliminate any deficiency it may
have discovered.

7.8                                 Accounts Receivable.  The Accounts
Receivable are valid and subsisting accounts owing to Seller, are carried on the
books of Seller at values determined in accordance with generally accepted
accounting principles and are not subject to any set-offs or claims of the
account debtor arising from acts or omissions of, or otherwise known to, Seller.

7.9                                 The Mortgage Loans.

(a)                                  Investor Requirements.  Each Mortgage Loan
conforms in all material respects to the requirements and specifications of the
Investors.

(b)                                 Enforceability of Mortgage Loan.  The
Mortgage Note and the related Mortgage are genuine and each is the legal, valid
and binding obligation of the maker thereof, enforceable in accordance with its
terms.  All parties to the Mortgage Note and the Mortgage had legal capacity to
execute the Mortgage Note and the Mortgage and each Mortgage Note and Mortgage
have been duly and properly executed by such parties.  None of the Mortgage
Loans are subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render either the Mortgage Note or the Mortgage unenforceable, in whole or in
part, or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto.

(c)                                  Disbursement.  The full original principal
amount of each Mortgage Loan (net of any discounts) has been fully advanced or
disbursed to the Mortgagor named therein, there is no requirement for future
advances and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been satisfied.  All costs, fees and expenses incurred in making, closing or
recording the Mortgage Loan were paid.  There is no obligation on the part of
Seller, or of any other party, to make supplemental payments in addition to
those made by the Mortgagor.

(d)                                 Priority of Lien.  Each Mortgage Loan has
been duly acknowledged and recorded and is a valid and subsisting first lien and
the mortgaged property is free and clear of all encumbrances and liens having
priority over the lien of the Mortgage Loan, except for (i) liens for real
estate taxes and special assessments not yet due and payable, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording, acceptable to mortgage lending
institutions generally and (iii) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage Loan or the use, enjoyment,

14


--------------------------------------------------------------------------------


value or marketability of the related mortgaged property.  There are no
mechanics or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under law could give rise to such
lien) affecting the mortgaged property which are or may be liens prior to, or
equal or coordinate with, the lien of the Mortgage Loan.  A valid mortgagee’s
title policy or attorney’s opinion letter which meets Investor Guidelines has
been issued and is and shall remain in full force and effect for each such
Mortgage Loan in an amount not less than the original principal amount of such
Mortgage Loan, which title policy insures that the related Mortgage Loan is a
valid first lien on the mortgaged property therein described and that the
mortgaged property is free and clear of all encumbrances and liens having
priority over the lien of the Mortgage Loan, subject to the exceptions set forth
in this subparagraph, and otherwise in compliance with the requirements of the
Investors and the applicable insurer.  All tax identifications and property
descriptions are legally sufficient; tax segregation, where required, has been
completed.  The failure of Seller or any servicer to have recorded intervening
assignments of the Mortgage Loan will not cause a delay in the subsequent
release of any Mortgage Loan or otherwise subject Purchaser to any liabilities
or costs.

(e)                                  No Default/No Waiver.  There is no default,
breach, violation or event of acceleration (except as disclosed by Seller to
Purchaser prior to the Sale and Transfer Date) existing under any Mortgage Loan,
and no event has occurred which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration; and Seller has not waived any default,
breach, violation or event of acceleration.  The terms of the Mortgage Loan have
in no way been waived, impaired, changed or modified, except by written
instrument which has been recorded, if necessary, and approved by the applicable
Investor.  Seller has not advanced its funds to cure a default or delinquency
with respect to any such Mortgage Loans, except for escrowed items.

(f)                                    Application of Funds.  All payments
received by Seller or any prior servicer with respect to any Mortgage Loans have
been remitted and properly accounted for as required by Applicable
Requirements.  All funds received by Seller or any prior servicer in connection
with the satisfaction of Mortgage Loans, including but not limited to
foreclosure proceeds and insurance proceeds from hazard losses, have been
deposited in the appropriate principal and interest account or taxes and
insurance account included among the Related Escrow Accounts, and all such funds
have been applied to reduce the principal balance of the Mortgage Loans in
question, or for reimbursement of repairs to the mortgaged property or as
otherwise required by Applicable Requirements or are and will be in one of the
Related Escrow Accounts on the Sale and Transfer Date.  The unpaid balances of
the Mortgage Loans are as stated in the Mortgage Files to be delivered to
Purchaser.

(g)                                 Compliance with Laws.  Seller and any other
party originally named as payee under the Mortgage Notes have complied with
every applicable federal, state, or local law, statute, and ordinance, and any
rule, regulation, or order issued thereunder, pertaining to the subject matter
of this Agreement, including, without limitation, real estate settlement
procedures, anti-predator laws, fair credit reporting, and every other
prohibition against unlawful discrimination or governing consumer credit, and
also including, without limitation, the Consumer Credit Reporting Act, Equal
Credit Opportunity Act of 1975 and Regulation B, Fair Credit Reporting Act,
Truth in Lending Law, in particular, Regulation Z as amended, the Flood Disaster
Protection Act of 1973, and state consumer credit codes and laws.  Each party
originally named as payee under the Mortgage Notes and as mortgagee under the
related Mortgage Loan was qualified to do business, and had all requisite
licenses, permits and approvals, in the state in which the applicable mortgaged
properties are located as well as the states in which such notes or mortgages
were executed.

(h)                                 Taxes.  All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, leasehold payments,
ground rents relating to the Mortgage Loans have been paid by Seller as required
pursuant to Applicable Requirements and as herein provided.

15


--------------------------------------------------------------------------------


(i)                                     Insurance.  All mortgaged properties are
currently insured against loss by fire, hazards or extended coverage insurance
policies in accordance with Applicable Requirements and in an amount at least
equal to the outstanding principal balance of the applicable Mortgage Loans or,
where applicable, carry a sufficient amount of guaranteed replacement cost
coverage unless prohibited by applicable state law.  If required by the Flood
Disaster Protection Act of 1973, each such property is covered by a flood
insurance policy in an amount not less than the lesser of (i) the outstanding
principal balance of the applicable Mortgage Loan, or (in) the maximum amount of
insurance that is available under such Act.  All such insurance policies are in
full force and effect, and all premiums with respect to such policies have been
paid.  With respect to each FHA Mortgage Loan, the related FHA insurance is in
full force and effect.  With respect to each VA Mortgage Loan, the related VA
guaranty is in full force and effect.  All necessary steps have been taken to
keep such guaranty or insurance valid, binding and enforceable as of the Sale
and Transfer Date.

(j)                                     Damage; Condemnation.  There exists no
physical damage to the mortgaged property from fire, flood, windstorm,
earthquake, tornado, hurricane or any other similar casualty, which physical
damage would cause any Mortgage Loan to become delinquent or adversely affect
the value or marketability of any Mortgage Loan, the Servicing or the mortgaged
property or the eligibility of the Mortgage Loan for insurance benefits, or the
amount of insurance benefits, by any Insurer.  To the best of Seller’s
knowledge, there is no proceeding pending for the total or partial condemnation
of, or eminent domain with respect to, the mortgaged property.

(k)                                  Pools.  All pools relating to the Mortgage
Loans have been initially certified, finally certified and/or re-certified in
accordance with Applicable Requirements and Investor Guidelines.  All Pools
relating to the Mortgage Loans shall be, when transferred to Purchaser, eligible
for recertification by Purchaser’s custodian, and Seller will be responsible for
curing any deficiencies, unless caused by Purchaser, that must be cured in order
for Purchaser to obtain such recertification.  The principal balance outstanding
and owing on the Mortgage Loans in each pool equals or exceeds the amount owing
to the corresponding security holder of such pool.

(l)                                     Mortgage File.  The Mortgage File
contains each of the documents and instruments specified to be included therein
and required to be maintained by the Investors, duly executed and in due and
proper form.  Each such document or instrument is genuine and in form acceptable
to the Investor and the information contained therein is true, accurate and
complete in all material respects.

(m)                               Good Title.  The sale, transfer and assignment
by Seller to Purchaser of the Servicing, and the instruments required to be
executed by Seller and delivered to Purchaser pursuant to Investor Guidelines or
other contractual provisions, are, or will be on the Sale and Transfer Date,
valid and enforceable in accordance with their terms and will effectively vest
in Purchaser good and marketable title to the Servicing, free and clear of any
and all liens, claims, or encumbrances, except for those encumbrances required
by Investors’ rules and regulations.  Seller has not previously assigned,
transferred or encumbered the Servicing.  Except as permitted under Investor
Guidelines, there are no contracts affecting the Mortgage Loans or the Servicing
to which Purchaser will be bound and no other party has any interest in the
Mortgage Loans or the Servicing.

16


--------------------------------------------------------------------------------


(n)                                 Origination, Sale and Collection Practices. 
The origination, sale and collection practices used by Seller or any prior
originator or servicer with respect to each Mortgage Loan have been in all
material respects legal, proper, prudent and customary in the mortgage lending
business and consistent with Applicable Requirements.  With respect to escrow
deposits and payments in those instances where such were required, there exist
no deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made, and no escrow deposits or payments or
other charges or prepayments due to the Mortgagor have been capitalized under
any Mortgage Loan or the related Mortgage Note.

(o)                                 Hazardous Material.  To the best of Seller’s
knowledge, no hazardous material, including oil and asbestos, is present on, in,
at or under the mortgaged property securing a Mortgage Loan such that (a) the
value of such mortgaged property is materially and adversely affected, or (b)
under applicable federal, state or local law, (i) such hazardous material would
be required to be eliminated before such mortgaged property could be altered,
renovated, demolished or transferred or (ii) the presence of such hazardous
material would (upon action by the appropriate governmental authorities) subject
the owner of such mortgaged property, or the holder of a security interest
therein, to liability for the cost of eliminating such hazardous material or the
hazard created thereby.

7.10                           Insurance.  Error and omissions and fidelity
insurance coverage, in amounts as required by the Investors, is in effect with
respect to Seller and will be maintained until the transactions contemplated by
this Agreement has been consummated in accordance with the terms hereof.

7.11                           Litigation.  There is no litigation, claim,
demand, proceeding or governmental investigation existing or pending, or to the
knowledge of Seller, threatened, or any order, injunction or decree outstanding,
against or relating to Seller that could have a material adverse effect upon the
Servicing being purchased by Purchaser hereunder with respect to any Mortgage
Loan or the performance by Seller of its obligations under Investor Guidelines,
or result in loss or liability to Purchaser, nor does Seller know of any basis
for any such litigation, claim, demand, proceeding, or governmental
investigation.

7.12                           No Accrued Liabilities.  There are no accrued or
contingent liabilities of Seller with respect to the Mortgage Loans or Servicing
or circumstances under which such accrued or contingent liabilities will arise
against Purchaser, with respect to occurrences prior to the Sale and Transfer
Date.

7.13                           Offering Information.  The Offering Information
was true and correct in every material respect as of the date such materials
were furnished to Purchaser.  The trial balances utilized in the computation of
the payments of the Purchase Price are true and correct in all material
respects.

7.14                           Facts and Omissions.  All of the representations
and warranties of Seller in this Agreement or furnished to Purchaser in any
instrument or document in connection herewith, including, without limitation,
the Offering Information, (which instruments or documents shall be deemed to be
a part of this Agreement) are true in all material respects as of the date of
this Agreement and will be true in all material respects as of the Sale and
Transfer Date.  None of the written representations, information or
documentation furnished or to be furnished by Seller to Purchaser in this
Agreement or in the transactions contemplated hereby has materially changed
since it was made or furnished, nor is it or will it become materially false or
misleading, nor does it or will it contain any material misstatement of fact or
omit to state a material fact necessary in order to make the statements in light
of the circumstances in which they are made not misleading.

7.15                           No Cooperative Loans.  None of the Mortgage Loans
are secured by liens or security interests on cooperative properties.

17


--------------------------------------------------------------------------------


7.16                           No Recourse Loans.  None of the Mortgage Loans
have Recourse Obligations.

7.17                           Restricted Mortgage Loans.  There are no
contractual obligations that Purchaser will be required to assume with respect
to the Restricted Mortgage Loans except as provided for in subparagraph 4(b) of
this Agreement.

8.                                       REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

The representations and warranties of Purchaser contained in this Agreement
shall continue and survive the purchase of the Servicing and the delivery and
assignment to Purchaser of such Servicing and shall inure to the benefit of
Seller, its successors and assigns.  In addition to representations and
warranties made elsewhere in this Agreement, Purchaser represents and warrants
to Seller, as of the Sale and Transfer Date, as follows:

8.1                                 Due Incorporation and Good Standing. 
Purchaser is a federal savings association, validly existing, and in good
standing under the laws of the United States.  Purchaser has in full force and
effect (without notice of possible suspension, revocation or impairment) all
required qualifications, permits, approvals, licenses, and registrations (or is
exempt from same) to conduct all activities in all states in which its
activities with respect to the Mortgage Loans or the Servicing require it to be
qualified or licensed.

8.2                                 Authority and Capacity.  Purchaser has all
requisite corporate power, authority, and capacity to enter into this Agreement
and, subject to appropriate regulatory approval, to perform the obligations
required of it hereunder.  Purchaser does not believe, nor does it have any
cause or reason to believe, that it cannot perform each and every covenant
contained in this Agreement.

8.3                                 Enforceability.  This Agreement constitutes
a legal, valid and binding obligation of Purchaser, enforceable against
Purchaser, subject to applicable insolvency, bankruptcy, reorganization,
moratorium, or similar laws and principles of equity.

8.4                                 Effective Agreement.  The execution,
delivery and performance of this Agreement by Purchaser and consummation of the
transaction contemplated hereby has been or will be duly and validly authorized
by all necessary corporate, shareholder or other action.  This Agreement has
been duly and validly executed and delivered by Purchaser.  The execution and
performance of this Agreement by Purchaser, its compliance with the terms hereof
and the consummation of the transactions contemplated (assuming receipt of the
various consents required pursuant to this Agreement) will not violate any
provision of law applicable to it and will not conflict with the terms or
provisions of its charter or by-laws, or any other instrument relating to the
conduct of its business or the ownership of its property, or any other agreement
to which Purchaser is a party or by which it or its assets are bound.

8.5                                 Statements Made.  No representation,
warranty, or statement made by Purchaser in this Agreement or in any document
referred to herein or in any schedule, statement, or certificate hereafter
furnished pursuant to this Agreement or in connection with the transactions
between Seller and Purchaser provided for in this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make such statements not misleading.

8.6                                 Investor Good Standing.  Purchaser is an
approved Investor servicer and is in good standing with the Investors as
required in order to perform the Servicing.

18


--------------------------------------------------------------------------------


8.7                                 Litigation; Compliance with Laws.  There is
no litigation, proceeding or governmental investigation pending or, to the
knowledge of Purchaser, threatened, or any order, injunction or decree
outstanding, against or relating to Purchaser which would materially and
adversely affect the ability of Purchaser to execute, deliver, and perform the
terms of this Agreement, nor does Purchaser know of any basis for any such
litigation, proceeding, or governmental investigation.  Purchaser has not
violated any applicable state or federal law governing mortgage lending,
including but not limited to, the Real Estate Settlement Procedures Act,
Truth-in-Lending Act, Fair Credit Reporting Act, Equal Credit Opportunity Act,
usury laws, or any other regulation, ordinance, order, or decree, or any other
requirement of any governmental body or court, which would materially and
adversely affect the ability of Purchaser to execute, deliver, and perform the
terms of this Agreement.

9.                                       CONDITIONS PRECEDENT TO OBLIGATIONS OF
PURCHASER.

The obligations of Purchaser under this Agreement are subject to Purchaser’s
satisfaction as to each of the following conditions (unless waived in writing by
Purchaser):

9.1                                 Correctness of Representations and
Warranties.  The representations and warranties made by Seller in this Agreement
shall be true and correct in all material respects on the Sale and Transfer
Date.  All such representations and warranties are continuing and shall survive
closing and funding pursuant to this Agreement.

9.2                                 Compliance with Conditions.  All of the
terms, covenants and conditions of this Agreement required to be complied with
and performed by Seller at or prior to the Sale and Transfer Date shall have
been duly complied with and performed to the reasonable satisfaction of
Purchaser.

9.3                                 Corporate Resolution.  Purchaser shall have
received a duly executed Secretary’s Certificate certifying that (i) the Board
of Directors of Seller has specifically approved the sale of Servicing pursuant
to this Agreement, (ii) such approval is reflected in the minutes of the
meetings of Seller’s Board of Directors and (iii) Seller’s Board of Directors
has authorized certain officers (as listed in an incumbency certificate to be
provided to Purchaser) to execute this Agreement and all other documents
necessary to consummate the transactions contemplated herein.  A copy of such
Board resolution shall be attached to the Secretary’s Certificate.  In addition,
Seller shall have provided to Purchasers the special purpose resolution required
under subparagraph 5(d) of the Agreement.

9.4                                 Fannie Mae Waiver of Representations and
Warranties.  Seller, Purchaser and Fannie Mae shall enter into a mutually
acceptable tri-party agreement for the purpose of obtaining Fannie Mae’s
agreement that Purchaser shall not assume any obligations with respect to
origination or selling representations and warranties or any servicing actions
or inactions prior to the Sale and Transfer Date related to the Fannie Mae
Mortgage Loans.

10.                                 CONDITIONS PRECEDENT TO OBLIGATIONS OF
SELLER.

The obligations of Seller under this Agreement are subject, at Seller’s option,
to the satisfaction, at or prior to the Sale and Transfer Date, of each of the
following conditions:

10.1                           Correctness of Representations and Warranties. 
The representations and warranties made by Purchaser in this Agreement are true
and correct in all material respects and shall continue to be true and correct
in all material respects on the Sale and Transfer Date.  All such
representations and warranties are continuing and shall survive closing and
funding pursuant to this Agreement

19


--------------------------------------------------------------------------------


10.2                           Compliance with Conditions.  All of the terms,
conditions, and covenants of this Agreement required to be complied with and
performed by Purchaser at or prior to the Sale and Transfer Date shall have been
duly complied with and performed to the reasonable satisfaction of Seller.

11.                                 DELIVERY OF DOCUMENTS.  Within two (2)
Business Days following the Sale and Transfer Date, Seller shall deliver to
Purchaser via email to carolyn.cragg@everhomemortgage.com an electronic schedule
of the Mortgage Loans in Excel format reflecting the information as of the close
of business on the Sale and Transfer Date.  The schedule shall contain the
following information with respect to each Mortgage Loan:  (i) Investor name,
(ii) loan number, (iii) the Mortgagor’s name, (iv) address of mortgaged
property, (v) unpaid principal balance, (vi) the interest rate provided in the
Mortgage Note, (vii) next date on which the mortgage payment is due, (viii) type
of loan, (ix) amount held in escrow for the account of the Mortgagor, (x)
monthly principal and interest installment, (xi) monthly escrow installment,
(xii) Accounts Receivable, (xiii) net Servicing fee, (xiv) Bankruptcy code, as
applicable, and (xv) Foreclosure code, as applicable.

12.                                 INDEMNIFICATION OF PURCHASER AND SELLER.

12.1                           Indemnification of Purchaser.  Without regard to
any knowledge qualifier, Seller shall indemnify and hold Purchaser harmless
from, and will reimburse Purchaser for any and all liabilities, actual
out-of-pocket losses, damages, deficiencies, claims, penalties, fines, actual
out-of-pocket costs or expenses, including without limitation reasonable
attorneys’ fees and court costs in preparation for or at trial, on appeal or in
bankruptcy (“Seller’s Indemnified Matters”) incurred by Purchaser after the Sale
and Transfer Date to the extent that Seller’s Indemnified Matters result from:

(a)                                  any written misrepresentations made by
Seller in this Agreement or in any schedule, statement, Appendix, or certificate
furnished pursuant to this Agreement, the Offering Information or in connection
with any of the foregoing;

(b)                                 any breach of a representation or warranty
by Seller, or the non-fulfillment of any covenant of Seller contained in this
Agreement or in any schedule, statement, Appendix, or certificate furnished
pursuant hereto;

(c)                                  any defect in any Mortgage Loan existing as
of the Sale and Transfer Date (including those defects subsequently discovered
by Purchaser) which adversely affects the Mortgage Loans, the value of the
Servicing, or which is required to be cured pursuant to Investor Guidelines;

(d)                                 acts or omissions of Seller, any originator
of Third Party Originated Loans or any prior servicer with respect to issuer,
originator, or lender responsibilities pursuant to Investor Guidelines, or
Applicable Requirements, or acts or omissions by any of the foregoing relating
to the Servicing prior to the Sale and Transfer Date, including, but not limited
to, compliance with all applicable Investor Guidelines, incomplete or erroneous
loan documentation, fraud at origination by any party, unapproved assumptions,
data base errors and omissions, inaccurate Tax Identification Numbers on the
Mortgagors of the Mortgage Loans, improper escrow disbursements, unrecoverable
Accounts Receivable, misquoted payoffs, misapplied payments, failure to file
timely notice of default or failure to pay or to provide evidence of payment of
taxes, insurance or other charges, including penalties and interest, or hazard
insurance claims not covered by insurance;

(e)                                  the failure or inability of Seller to
produce the payment history on any Mortgage Loan from the date of origination
thereof; or

20


--------------------------------------------------------------------------------


(f)                                    any litigation, including without
limitation, class action lawsuits due to acts or omissions prior to the Sale and
Transfer Date.

Purchaser agrees to promptly notify Seller in writing of the existence of any
fact known to Purchaser giving rise to any obligations of Seller under this
Paragraph 12 and, in the case of any claim or any litigation brought by a third
party which may give rise to any such obligations, Purchaser agrees to promptly
notify Seller of the making of such claim or the commencement of such action by
a third party as and when the same become known to Purchaser.  Seller shall be
entitled to participate in the defense of any action brought by a third party
against Purchaser which may give rise to an obligation of Seller and, at its
election, to direct the defense thereof at its own expense.

All indemnifications, representations, and warranties under this Agreement shall
survive termination and/or consummation of this Agreement and may be assigned by
Purchaser to any subsequent purchaser of the Servicing.

12.2                           Indemnification of Seller.  Purchaser shall
indemnify and hold Seller harmless from and will reimburse Seller for any
losses, damages, deficiencies, claims, penalties, fines, out-of-pocket costs or
expenses, including reasonable attorney’s fees and court costs in preparation
for or at trial or on appeal or in bankruptcy (“Purchaser’s Indemnified
Matters”), incurred by Seller after the Sale and Transfer Date to the extent
that Purchaser’s Indemnified Matters result from:

(a)                                  Any written misrepresentation made by
Purchaser in this Agreement or in any schedule, statement, Appendix, or
certificate furnished pursuant to this Agreement or in connection with any of
the foregoing;

(b)                                 Any breach of a representation or warranty
by Purchaser, or the non-fulfillment of any covenant of Purchaser contained in
this Agreement or in any schedule, statement, Appendix, or certificate furnished
pursuant hereto;

(c)                                  Acts or omissions of Purchaser relating to
the Servicing subsequent to the Sale and Transfer Date including, but not
limited to, compliance with all applicable Investor Guidelines, improper escrow
disbursements, misquoted payoffs, misapplied payments, failure to file timely
notice of default or failure to pay or to provide evidence of payment of taxes,
insurance or other charges, including penalties and interest, or hazard
insurance claims not covered by insurance;

(d)                                 Any act taken by Purchaser pursuant to any
special purpose resolution provided by Seller to Purchaser for the use and
purpose as expressly contain therein or any use or misuse of such special
purpose resolution in any manner or by any employee of Purchaser not expressly
authorized by the Seller; or

(e)                                  any litigation, including without
limitation, class action lawsuits due to acts or omissions caused by Purchaser
subsequent to the Sale and Transfer Date.

Seller agrees to promptly notify Purchaser in writing of the existence of any
fact known to Seller giving rise to any obligations of Purchaser under this
Paragraph 12 and, in the case of any claim or any litigation brought by a third
party which may give rise to any such obligations, Seller agrees to promptly
notify Purchaser of the making of such claim or the commencement of such action
by a third party as and when the same become known to Seller.  Purchaser shall
be entitled to participate in the defense of any action brought by

21


--------------------------------------------------------------------------------


a third party against Seller which may give rise to an obligation of Purchaser
and, at its election, to direct the defense thereof at its own expense.

All indemnifications, representations, and warranties under this Agreement shall
survive termination and/or consummation of this Agreement.

13.                                 MISCELLANEOUS.

13.1                           Notification of Transfer.  In accordance with
Investor Guidelines and state laws, Seller shall transmit to the Mortgagors of
the Mortgage Loans, the requisite taxing authorities, insurance companies and/or
agents, Insurers and the banks at which escrow deposits are maintained,
notification of the assignment of the Transferred Assets and instructions to
deliver all payments, notices, tax bills, insurance statements, and escrow
account statements, as the case may be, to Purchaser from and after such date. 
Seller shall use a mutually agreeable form of letter to the Mortgagors and
Seller shall deliver the completed form of the letter to Purchaser ten (10)
Business Days prior to mailing.  Purchaser shall, using reasonable discretion,
approve or disapprove the completed letter within three (3) Business Days after
receipt.

13.2                           Supplementary Information.  Subsequent to the
Sale and Transfer Date, Seller shall furnish Purchaser such information
supplementary to the information contained in the documents and schedules
delivered pursuant hereto as Purchaser may reasonably request. Seller will
timely issue all appropriate IRS tax forms or reports on all Mortgage Loans
reflecting Seller’s servicing activities during the time these loans were
serviced or sub-serviced by Seller.  In addition, Seller shall be responsible
for any reporting on the Mortgage Loans required under the Home Mortgage
Disclosure Act (HMDA), if applicable.

13.3                           Further Assurances.  Seller and Purchaser will
each, at the request of the other, execute and deliver to each other all such
other instruments that either may reasonably request in order to perfect the
conveyance, transfer, assignment, and delivery to Purchaser of the rights to be
conveyed, transferred, assigned, and delivered hereunder.

13.4                           Access to Information.  Seller shall provide
Purchaser and its counsel, accountants, and other representatives, reasonable
access during normal business hours throughout the period prior to the Sale and
Transfer Date to all of Seller’s files, books, and records relating to the
Servicing rights being conveyed, transferred, assigned, and delivered to
Purchaser pursuant hereto.  If the transactions contemplated by this Agreement
are not consummated, Purchaser and its representatives and Affiliates shall
treat all information obtained in such investigation, not otherwise in the
public domain, as confidential and Purchaser shall return, or at Seller’s
option, destroy all documents and information obtained from Seller in
conjunction with the proposed transaction.  Purchaser shall provide Seller and
its counsel, accountants, and other representatives, reasonable access during
normal business hours to all of Purchaser’s files, books, and records relating
to the collection of Accounts Receivable and in connection with all matters
pertaining to any claim of Purchaser for indemnification by Seller.

13.5                           Broker’s Fees.  Seller represents and warrants to
Purchaser that there are no brokers, finders or originators due a fee in this
transaction.  Seller hereby indemnifies and agrees to defend and hold Purchaser
harmless from and against any claim, demand, liability, loss or damage arising
from any claim made (including reasonable attorneys’ fees and court costs at
trial or on appeal) by any broker, finder, or originator who asserts a claim
based upon an engagement by Seller.  Purchaser hereby agrees to indemnify and
hold Seller harmless from and against any loss or damage arising from any claim
made (including reasonable attorneys’ fees and court costs) by any broker,
finder, or originator who asserts a claim based upon an engagement by Purchaser.

22


--------------------------------------------------------------------------------


13.6                           Survival of Covenants, Agreements,
Representations and Warranties.  Each party hereto covenants and agrees that its
covenants, agreements, representations and warranties in this Agreement and in
any document delivered or to be delivered pursuant hereto, shall survive the
consummation of this Agreement. Each Appendix attached to this Agreement shall
be executed by the parties hereto simultaneously with the execution of this
Agreement and shall survive the consummation of this Agreement.

13.7                           Form of Payment to be Made.  All payments to be
made hereunder shall be made by wire transfer in immediately available federal
funds, unless otherwise directed in writing by the recipient.

13.8                           Notices.  All notices, requests, demands, and
other communications which are required or permitted to be given under this
Agreement shall be in writing and shall be given to the party at its address or
facsimile number set forth below.  Each notice shall be deemed to have been duly
given and received:  (a) as of the date and time the same are personally
delivered with a receipted copy, (b) if given by facsimile, when the facsimile
is transmitted to the party’s facsimile number specified below and confirmation
of complete receipt is received by that transmitting party during normal
business hours or the next Business Day if not confirmed during normal business
hours; (c) if delivered by U. S. Mail, within three (3) days after depositing
with the United States Postal Service, postage prepaid by certified mail, return
receipt requested, or (d) if given by a nationally recognized or reputable
overnight delivery service within one (1) day after deposit with such delivery
service.

(a)

If to Purchaser, to:

 

Ms. Carolyn Cragg

 

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

EverBank

 

 

 

 

 

 

8100 Nations Way

 

 

 

 

 

 

Jacksonville, FL 32256

 

 

 

 

 

 

Facsimile No. (904) 281-6206

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

Mr. Tom Hajda

 

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

EverBank

 

 

 

 

 

 

8100 Nations Way

 

 

 

 

 

 

Jacksonville, FL 32256

 

 

 

 

 

 

Facsimile No. (904) 281-6206

 

 

 

 

 

 

 

 

 

 

(b)

If to Seller, to:

 

Mr. Steven F. Herbert

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

NetBank

 

 

 

 

 

 

9710 Two Notch Road

 

 

 

 

 

 

Columbia, South Carolina 29223

 

 

 

 

 

 

Facsimile No. (803) 462-7624

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

Powell Goldstein LLP

 

 

 

 

 

 

1201 West Peachtree Street, 14th Floor

 

 

 

 

 

 

Atlanta, Georgia 30303

 

 

 

 

 

 

Attn: Walter G. Moeling, IV, Chief Legal Officer

 

 

 

 

 

 

Facsimile No. (404) 572-6999

 

 

 

 

 

 

 

 

 

 

 

 

 

and,

 

 

 

23


--------------------------------------------------------------------------------


 

 

 

 

Mr. Charles E. Mapson

 

 

 

 

 

 

Chief Legal Counsel

 

 

 

 

 

 

NetBank

 

 

 

 

 

 

4901 Belfort Road, Ste. 160

 

 

 

 

 

 

Jacksonville, FL 332256

 

 

 

 

 

 

Facsimile No. (803) 462-7998

 

 

 

 

 

 

 

 

 

 

 

 

 

and,

 

 

 

 

 

 

 

 

 

 

 

 

 

Mr. David C. Gaffney

 

 

 

 

 

 

Corporate Counsel

 

 

 

 

 

 

NetBank

 

 

 

 

 

 

9710 Two Notch Road

 

 

 

 

 

 

Columbia, South Carolina 29223

 

 

 

 

 

 

Facsimile No. (803) 462-7856

 

 

or to such other address or facsimile number as Purchaser or Seller shall have
specified in writing to the other.

13.9                           Waivers.  Either Purchaser or Seller may, by
written notice to the other:

(a)                                  Extend the time for the performance of any
of the obligations or other transactions of the other;

(b)                                 Waive compliance with any of the terms,
conditions or covenants required to be complied with by the other hereunder; and

(c)                                  Waive or modify performance of any of the
obligations of the other hereunder.

The waiver of any party hereto or a breach of any provisions of this Agreement
shall not operate or be construed as a waiver of any other or subsequent breach.

13.10                     Entire Agreement.  This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all other agreements between the parties.

13.11                     Binding Effect.  This Agreement shall inure to the
benefit of and bind the parties hereto and their successors and assigns. 
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties hereto and their successors and assigns, any
rights, obligations, remedies or liabilities.  Nothing contained herein shall
prevent Purchaser from selling the Servicing to a third party subsequent to the
Sale and Transfer Date.

13.12                     Headings.  Headings of the paragraphs in this
Agreement are for reference purposes only and shall not be deemed to have any
substantive effect.

13.13                     Applicable Laws.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida.

24


--------------------------------------------------------------------------------


13.14                     Transfer Instructions.  Seller agrees to abide by all
the terms and conditions of Purchaser’s Transfer Instructions attached on
Appendix IV and made a part hereof.  If Purchaser finds that Seller has not
followed the Transfer Instructions after the Servicing has been transferred to
Purchaser, Seller agrees to reimburse Purchaser for any and all reasonable costs
incurred by Purchaser to comply with the Transfer Instructions.

13.15                     Severability.  If any provision of this Agreement or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, the remainder of this Agreement and
the application of such provision to other persons or circumstances shall not be
affected thereby but rather shall be enforced to the greatest extent permitted
by law.

13.16                     Written Agreement.  This Agreement, the Appendices
attached hereto and applicable Investor Guidelines constitute the “written
agreement” governing Seller’s sale of Servicing to Purchaser and Seller shall
continuously maintain all components of such “written agreement” as an official
record of Seller.  If any of the Appendices are on magnetic media format, Seller
agrees that either the magnetic media version or a physical, printed version
that may be hereafter produced constitute a part of the “written agreement”,
which Seller shall continuously maintain as provided above.

13.17                     Default by Seller.  Any breach or default by Seller
under this Agreement shall entitle Purchaser to recover from Seller any sums due
hereunder, including damages, and to pursue any rights and remedies it may have
at law or in equity under the laws of the State of Florida.

13.18                     Default by Purchaser.  If Purchaser defaults in its
obligation to purchase the Servicing in accordance with the terms and conditions
set forth herein, Seller shall be entitled to recover damages and exercise any
and all rights and remedies it may have at law or in equity under the laws of
the State of Florida.

13.19                     Dispute Resolution. Each party covenants and agrees
that any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach thereof, will be resolved by binding arbitration in
accordance with the then current Commercial Arbitration Rules of the American
Arbitration Association (“AAA”).

In the event of any dispute or claim of any kind or nature, the prevailing party
in such dispute shall be entitled to recover from the nonprevailing party all
fees and costs associated with any arbitration, together with all of its
reasonable costs, fees, and expenses, including, but not limited to, witness
fees, expert fees, consultant fees, attorney (in-house and outside counsel),
paralegal and legal assistant fees, costs, and expenses and other professional
fees, costs, and expenses whether suit be brought or not, and whether at trial
or on appeal, arising from or relating to:

(a)                                  Any arbitration proceedings, in which event
the arbitrators shall have the power to enter such an award; and/or

(b)                                 Any court, or other judicial or
administrative proceedings (including, without limitation, proceedings in
bankruptcy, proceedings to enforce this subparagraph 13.19, and proceedings in
the nature of an appeal), in which event the court or governing body having
jurisdiction thereover shall have the power to enter such an award.

Arbitration pursuant to this subparagraph 13.19 may be initiated by either party
to this Agreement by making a written demand for arbitration and giving written
notice to the other party of such demand for arbitration, which written notice
shall specify the provisions of this Agreement alleged to be in dispute or in
breach.  The dispute shall be submitted to three arbitrators chosen from a list
provided by the AAA, one arbitrator being selected by Seller, one arbitrator
being selected by Purchaser, and within ten (10) days after the selection of the

25


--------------------------------------------------------------------------------


second arbitrator, the two selected arbitrators shall select a third
arbitrator.  No individual who is, or has at any time been, an officer,
employee, representative, attorney or consultant of Seller or Purchaser or any
Affiliate of either may serve as an arbitrator without the express written
consent of Seller and Purchaser.  All arbitration hearings and proceedings shall
be held in Jacksonville, Florida.  Each of the parties shall submit to discovery
and produce documents reasonably required by the arbitrators during arbitration
and in accordance with the then current Commercial Arbitration Rules of the
AAA.  Judgment of the arbitrators shall be final and binding, and may be
enforced in any court having jurisdiction.  During the pendency of any
arbitration proceeding, either party may retain any payments that may relate to
the matter in dispute provided that such amounts do not exceed the amount
subject to dispute.

13.20                     Wire Instructions.  The parties wire transfer
instructions are as follows:

If to Seller:

Bank: JP Morgan Chase Bank

Address: 712 Main Street, Houston, Texas 77002

Name of Account: NetBank

ABA No.: 021000021

Account No.: 00113324801

(Sender’s name must be referenced on wire.)

If to Purchaser:

Bank:  EverBank

Address: 8100 Nations Way, Jacksonville, Florida 32256

Name of Account: EverBank GOA

ABA No.: 063000225

Account No.: 0067601044

(Sender’s name and purpose of wire must be referenced on wire.)

13.21                     Counterparts Execution.  This Agreement may be
executed in counterparts, each of which will constitute an original, but all of
which taken together will constitute one and the same agreement.  A facsimile
signature shall be deemed an original for purposes of execution and delivery of
this Agreement in the absence of the original ink signature of a party.

IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be duly executed in its corporate name by one of its duly
authorized officers, all as of the date first above written.

 

Witnesses:

EVERBANK

 

 

 

 

 

 

 

 

By:

/s/ Carolyn Cragg

 

 

 

 

 

Its: Senior Vice President

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

26


--------------------------------------------------------------------------------


 

NETBANK

 

 

 

 

 

 

By:

/s/ Steven F. Herbert

 

 

 

 

 

Its: Chief Executive Officer

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

27


--------------------------------------------------------------------------------


APPENDIX I - MORTGAGE LOANS

28


--------------------------------------------------------------------------------


APPENDIX II - ASSIGNMENT OF THE SERVICING OF THE MORTGAGE LOANS

That NETBANK, a federally chartered savings association, whose mailing address
is 9710 Two Notch Road, Columbia, South Carolina 29223, assignor, in
consideration of the sum of TEN DOLLARS, and other valuable considerations,
received from or on behalf of EVERBANK, a federal savings association, whose
address is 8100 Nations Way, Jacksonville, Florida 32256, assignee, at or before
the ensealing and delivery of these presents, the receipt whereof is hereby
acknowledged, does hereby grant, bargain, sell, assign, transfer and set over
unto the assignee, all of its right, title and interest in and to the Servicing
of those certain Mortgage Loans more particularly described at Appendix I to
that certain Agreement for Purchase and Sale of Servicing by and between
assignor and assignee dated as of June 15, 2007 (the “Purchase Agreement”, which
such Appendix I is incorporated by reference herein, subject to the terms and
conditions of such Purchase Agreement.

Together with the notes described in said mortgages, and the moneys due and to
become due thereon, with interest from July 2, 2007.

TO HAVE AND TO HOLD, the same unto the assignee, its successors and assigns
forever.

IN WITNESS WHEREOF, the assignor has caused these presents to be executed as of
June 15, 2007.

Witnesses:

 

 

 

NETBANK

 

 

 

 

 

 

By:

/s/ Steven F. Herbert

 

 

 

 

Name: Steven F. Herbert

 

 

Title: Chief Executive Officer

 

 

 

 

 

(CORPORATE SEAL)

STATE OF                  

COUNTY OF                  

The foregoing instrument was acknowledged before me this 15th day of June, 2007,
by Steven F. Herbert, Chief Executive Officer of NetBank, a federally chartered
savings association, on behalf of the corporation, who either        is
personally known to me or       has produced identification in the form of
                       driver’s license.

                                                             

 

Print Name:                                        

 

Notary Public, State of                   

 

Commission No.                                  

 

My commission expires:

 

29


--------------------------------------------------------------------------------


APPENDIX III - TRANSFER OF SERVICING

THIS TRANSFER OF SERVICING, is made as of July 2, 2007, by and between NETBANK,
a federally chartered savings association (“Transferor”), and EVERBANK, a
federal savings association.

R E C I T A L S:

1.                                       TRANSFEROR and EVERBANK entered into
that certain Agreement for Purchase and Sale of Servicing, dated as of June 15,
2007 (the “Purchase Agreement”), providing for, among other things, the sale by
TRANSFEROR to EVERBANK and the purchase by EVERBANK from TRANSFEROR of all the
right, title and interest of TRANSFEROR in and to the Servicing, Related Escrow
Accounts with respect to the Mortgage Loans, Mortgage Files and Accounts
Receivable, all as more particularly defined and described in the Purchase
Agreement.

2.                                       TRANSFEROR is the lawful owner of the
Servicing, Mortgage Files and Accounts Receivable and the custodian of the
Related Escrow Accounts and Buy-Down Funds, all as more particularly defined and
described in the Purchase Agreement.

NOW THEREFORE, in consideration of Ten Dollars and other valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
TRANSFEROR, as the lawful owner of the Servicing, Mortgage Files and Accounts
Receivable and the custodian of the Related Escrow Accounts and Buy-Down Funds
hereby sells, conveys, transfers, assigns and delivers to EVERBANK, all its
right, title and interest, as of July 2, 2007, in and to the Servicing under
applicable Investor Guidelines, the Related Escrow Accounts and Buy-Down Funds
with respect to the Mortgage Loans, Mortgage Files and the Accounts Receivable,
subject to the terms and conditions of the Purchase Agreement.  TRANSFEROR
hereby represents to EVERBANK that it has clear and unencumbered title to all of
the assets transferred herein and will warrant and defend such title against the
claims of all parties whomsoever.  All capitalized terms herein which are not
defined shall have the same meaning as set forth in the Purchase Agreement.

IN WITNESS WHEREOF, TRANSFEROR has caused this Transfer of Servicing to be duly
executed by its duly authorized officer as of June 15, 2007.

Witnesses:

 

 

 

NETBANK

 

 

 

 

 

 

 

 

By:

/s/ Steven F. Herbert

 

 

 

 

Name: Steven F. Herbert

 

 

Title: Chief Executive Officer

 

 

 

 

(CORPORATE SEAL)

 

30


--------------------------------------------------------------------------------


APPENDIX IV - TRANSFER INSTRUCTIONS

31


--------------------------------------------------------------------------------


APPENDIX V – RESTRICTED MORTGAGE LOANS

 


--------------------------------------------------------------------------------